HARRIS, J.
Young was convicted of both sexual battery and burglary with a battery (the same sexual battery). He was also convicted of falsely personating an officer (his means of being admitted to the victim’s residence). Only his argument relating to being convicted of and sentenced for the same sexual battery twice deserves comment. And it deserves little comment. This court recently decided this issue contrary to Young’s position. See State v. Reardon, 763 So.2d 418 (Fla. 5th DCA 2000).
AFFIRMED.
W. SHARP, and GRIFFIN, JJ., concur.